     Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 1 of 8 PageID #: 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

STATE AUTOMOBILE MUTUAL                      )
INSURANCE COMPANY,                           )
                                             )
                    Plaintiff,               )     Case No. 4:21-cv-273
                                             )
v.                                           )
                                             )     JURY TRIAL DEMANDED
                                             )
LIANGTONG PAN,                               )
                                             )
        Serve: Liangtong Pan                 )
               1425 Merganser Blvd.          )
               Belleville, IL 62226          )
                                             )
                    Defendant.               )

                 COMPLAINT FOR DECLARATORY JUDGMENT

        COMES NOW Plaintiff State Automobile Mutual Insurance Company, by

and through undersigned counsel, pursuant to 28 U.S.C. §§ 2201 and 2202 and

Rule 57 of the Federal Rules of Civil Procedure, and for its Complaint for

Declaratory Judgment against Defendant Liangtong Pan, states as follows:

                          PARTIES, JURISDICTION AND VENUE

        1.    Plaintiff State Automobile Mutual Insurance Company (“Plaintiff”) is,

and at all times material hereto was, a corporation incorporated under the laws

of the State of Ohio, with its principal place of business in Columbus, Ohio.

Plaintiff is licensed and authorized to do business as an insurance company in

the State of Missouri and is authorized to execute and deliver contracts for

property insurance in the State of Missouri.
   Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 2 of 8 PageID #: 2




      2.     Defendant Liangtong Pan (“Defendant”) is a resident of St. Clair

County, Illinois. At all times material hereto, Defendant was a named insured

on a policy of insurance issued by Plaintiff, which is involved in this litigation.

      3.     Diversity of citizenship exists and the amount in controversy is in

excess of Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and

costs, and jurisdiction is proper pursuant to 28 U.S.C. § 1332.

      4.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2) in

that the events giving rise to this action occurred in this judicial district and all

of the property involved is situated in this judicial district.

                               GENERAL ALLEGATIONS

      5.     This declaratory judgment action is made in accordance with and

pursuant to Federal Rule of Civil Procedure 57, as a controversy exists between

the parties concerning their respective rights under insurance policy number

1000151917 (hereinafter “Policy”) issued by Plaintiff to Defendant. (Exhibit A, a

true and accurate copy of the insurance policy attached hereto and incorporated

herein).

      6.     Plaintiff brings this action seeking the interpretation of the Policy

described below and a declaration of its rights and obligations thereunder.

      7.     There exists an actual case or controversy of justiciable nature

between Plaintiff and Defendant concerning the rights and obligations of each

party under the Policy, and litigation as to this controversy is imminent and

inevitable. Resolution of matters raised in this action will dispose of all issues

between the parties under the Policy.



                                          2
   Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 3 of 8 PageID #: 3




      8.      All necessary and proper parties are before the Court for the matters

in controversy, and there is no other litigation between the parties concerning

their rights and obligations under the Policy.

                INSURANCE POLICY AND RELEVANT POLICY PROVISIONS

      9.      Plaintiff issued an insurance policy to Defendant for the property

located at 2758-2760 Chariton Street, St. Louis, MO 63111, policy number

1000151917, with a policy period of March 17, 2019 to March 17, 2020. (See

Exhibit A).

      10.     The following provisions of the insurance policy, inter alia, apply in

this case:

              G.    Appraisal

                    If you or we fail to agree on the actual cash value
                    or the amount of loss, an appraisal may take
                    place. On the written request of either, each party
                    shall select a competent and impartial appraiser
                    within 20 days after receiving the request form
                    the other. The two appraisers will choose an
                    umpire. If they cannot agree upon an umpire
                    within 15 days, you or we may request that the
                    choice be made by a judge of a court of record in
                    the state where the Described Location is located.
                    The appraisers will separately set both the actual
                    cash value and the amount of loss. If the
                    appraisers submit a written report of an
                    agreement to us, the amount agreed upon will be
                    the actual cash value or the amount of loss. If the
                    appraisers fail to agree, they will submit their
                    differences to the umpire. The umpire shall make
                    an award within 30 days after receiving the
                    appraisers’ submissions of their differences. A
                    decision agreed to by any two will set the amount
                    of actual cash value and loss.

                    Each party will:
                    1.   Pay its own appraiser; and


                                         3
   Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 4 of 8 PageID #: 4




                  2.     Bear the expenses of the appraisal and the
                         umpire equally.

                                        ***

                               UNDERLYING FACTS

      11.   On or about March 19, 2019, while the aforesaid policy was in full

force and effect, the insured building located at 2758-2760 Chariton Street, St.

Louis, MO 63111 (“Property”), sustained damage as a result of a fire.

      12.   After inspection, Plaintiff determined the loss to be a partial loss and

tendered to Defendant $69,000 for the amount of the loss to the Property.

      13.   Under advisement by public adjuster Paul Abrams of Edwin-Claude,

Inc., Defendant asserted that the loss was a total loss.

      14.   Defendant hired Paul Abrams of Edwin-Claude Inc. to act as his

public adjuster on March 19, 2019. In their engagement contract, Defendant

granted Edwin-Claude, Inc. limited power of attorney and Defendant agreed to

pay a dollar amount or percentage of the agreed repair or replacement cost value

as well as granted Edwin-Claude, Inc. a lien against the insurance proceeds and

property.

      15.   From March 19, 2019, until February 2020, Paul Abrams

represented himself as Defendant’s representative and advocate to Plaintiff and

the Missouri Department of Insurance, working on Defendant’s behalf and

advising Defendant.

      16.   On February 8, 2020, Paul Abrams notified counsel for Plaintiff that

he was converting his contract with Defendant to an Appraisal Agreement.




                                        4
   Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 5 of 8 PageID #: 5




      17.    Plaintiff notified Paul Abrams on several occasions that it did not

consider him capable of acting as an impartial or disinterested appraiser in this

matter, in particular because of his ongoing relationship as a public adjuster

and advocate on behalf of Defendant.         Paul Abrams acknowledged Plaintiff’s

determination of his status.

      18.    On or about July 1, 2020, Plaintiff agreed to a formal appraisal

process, identified its disinterested appraiser, Wade Higgins, in accordance with

the terms of the policy, and requested the identity of Defendant’s disinterested

appraiser.

      19.    Following Plaintiff’s disclosure of Wade Higgins as Plaintiff’s selected

appraiser and Plaintiff’s request for the identity of Defendant’s competent

impartial appraiser, Paul Abrams did not notify Plaintiff that he intended to

proceed as Defendant’s appraiser, a selection Plaintiff would have challenged.

Instead, he replied with vague references that he believed he had already notified

Plaintiff of Defendant’s appraiser and that he could personally vouch for the

impartiality of Defendant’s appraiser.

      20.    From July 2020 until December 2020, Plaintiff continued to request

the identity of Defendant’s disinterested appraiser on numerous occasions.

During this time, Paul Abrams was aware Plaintiff did not consider him an

eligible disinterested appraiser as required by the Policy.

      21.    Unknown to Plaintiff, during this time Paul Abrams acted as

Defendant’s undisclosed appraiser and proceeded with the appraisal process

with Plaintiff’s disclosed and disinterested appraiser, Wade Higgins.



                                         5
   Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 6 of 8 PageID #: 6




      22.   During this time, Paul Abrams directed Wade Higgins not to have

contact with Plaintiff, claiming that would affect his partiality, and claiming he

was not in contact with Defendant.          However, Paul Abrams continued to

represent and advise Defendant in this matter.

      23.   Without Plaintiff’s knowledge or consent, Paul Abrams represented

Defendant as his appraiser from July 2020 through December 2020, and he

improperly influenced the appraisal through such actions as directing the

umpire to use an improper method to determine the actual cash value of the

property.

      24.   On January 6, 2021, Wade Higgins notified Plaintiff that an

appraisal had occurred, with Paul Abrams as Defendant’s appraiser, and

forwarded the appraisal award.

                       COUNT I – DECLARATORY JUDGMENT

      25.   Plaintiff incorporates paragraphs 1 through 24 as if set forth herein.

      26.   In Missouri, when parties agree in an insurance policy to determine

the amount of loss by an appraisal process, the individuals selected to act as

appraisers must not be interested, biased, or prejudiced.

      27.   The appraisal provision of the Policy, as quoted above, further

requires the selected appraisers be competent and impartial.

      28.   Paul Abrams was not impartial due to his long history of acting as a

public adjuster and advocate on behalf of Defendant, and his financial interest

in the outcome of Defendant’s insurance claim.




                                        6
   Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 7 of 8 PageID #: 7




      29.   Paul Abrams was precluded by the terms of the Policy and Missouri

law from acting as Defendant’s competent and impartial appraiser.

      30.   Plaintiff seeks a declaration that Paul Abrams is precluded from

acting as the appraiser for Defendant to determine the amount of loss by an

appraisal process, because he is improperly partial and interested in this conflict

so as to violate the terms of the Policy and Missouri law.

      30.   Moreover, Plaintiff seeks a declaration vacating the appraisal award,

because it is the product of Paul Abram’s efforts as a partial and interested

appraiser, which violated the terms of the Policy and Missouri law.

      31.   Finally, Plaintiff seeks an order requiring the parties to reinitiate the

appraisal process, with competent and impartial appraisers as required by the

terms of the Policy and Missouri law.

      32.   Plaintiff has sustained damage as a result of the invalid and

improper appraisal process, in that the appraisal process determined that

Plaintiff was required to pay $314,500.00 under the Policy using an improper

method of calculating the scope of the loss for the Property.

      WHEREFORE Plaintiff State Automobile Mutual Insurance Company

respectfully requests that this Court: (1) determine the rights and obligations of

the parties under the insurance policy and to enter a judgment construing the

insurance policy including the applicable appraisal provisions thereunder in

favor of Plaintiff State Automobile Mutual Insurance Company and against

Defendant Liangtong Pan; (2) disqualify Paul Abrams as a non-disinterested

appraiser; (3) vacate the appraisal award as it is based on Paul Abrams’s efforts;



                                         7
  Case: 4:21-cv-00273-SPM Doc. #: 1 Filed: 03/04/21 Page: 8 of 8 PageID #: 8




(4) to order the parties to reinitiate the appraisal process as mandated by the

terms of the Policy; and (5) for any and all further relief that the Court deems

just and proper under the circumstances.

                                    Respectfully submitted,



                                    /s/ Corey L. Kraushaar
                                    Corey L. Kraushaar, #51792
                                    BROWN & JAMES, P.C.
                                    800 Market Street, Suite 1100
                                    St. Louis, MO 63101
                                    (314) 421-3400 Telephone
                                    (314) 421-3128 Facsimile
                                    ckraushaar@bjpc.com

                                    ATTORNEY FOR STATE AUTOMOBILE
                                    MUTUAL INSURANCE COMPANY


25556390




                                       8
